Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1-8 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 1-8 filed on August 04, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-8. The rejection is respectfully maintained as set forth in the last Office Action mailed on May 12, 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.
Claims 1-8 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Singh et al (U.S. Patent No. 8,549,119 B1) in view of Mushikabe (U.S. Patent Application Publication No. 2015/0113564 A1).

As to claim 1, Singh et al teach a method of operating a network (see abstract and figure 1), the method comprising the steps of: connecting at least two network devices in the network to one another via a data line and interchange data via the data line (figure 1, column 4 line 57 to column 5 line 19, managed network devices are connected to one another for data communication), controlling configuration and/or operation of the network by a network management station, and sending  by the network management station a request to the network devices by multicast using a SNMP in order to query the configuration parameters of the network devices and/or to configure the requested network devices by the SNMP (figures 1-2, column 2 lines 43-53, column 5 lines 20-43, network management device manages/issues commands using SNMP to one or more managed network devices for providing configuration parameters).
However, Singh et al do not teaches that permanently assigning an independent MAC address to each network device; and addressing the network device by a Universally Unique Identifier (UUID) inside the SNMP packet.
Mushikabe teaches a method of operating a network (see abstract and figures 1-3), the method comprising the steps of: connecting at least two network devices in the network to one another via a data line and interchange data via the data line (figure 4, pars. 0062, 0071, 0074, network devices are connected to one another for data 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Mushikabe as stated above with the method of Sing et al for assigning an independent MAC address to each network device and addressing the network device by a Universally Unique Identifier (UUID) because it would have improved communication between two network devices by properly identifying each network device, so network device is capable of receiving only the data sent to it.

As to claim 2, Singh et al teach that the respective queried network device returns returning its configuration parameters to the network management station by unicast using the SNMP (figure 5, column 13 lines 62 to column 14 line 19, figure 6, column 6 lines 9-41, network management device receive a response from managed network device ( one-to-one)).

As to claim 3, Singh et al teach that carrying out both the request from the network management station and the return from the requested network device on a layer 3 (figure 2, column 6 lines 49-67).
As to claim 4, Singh et al teach that returning the actual configuration parameters of the requested network device even if the configuration parameters sent by the network management station to the network device do not correspond to the actual configuration parameters of the requested network device (column 9 lines 24-59, column 10 lines 10-28, providing configuration option to the requested network device).

As to claim 5, Singh et al teach that transmitting the desired configuration parameters to the network device by a further request from the network management station, and the requested network then accepting desired configuration parameters (column 9 lines 24-33, column 13 lines 44-61, after selection network management device providing desired configuration parameters).

As to claim 6, Singh et al teach that turning the correct acceptance of the desired configuration parameters by the requested network device to the network management station (figure 5, column 13 lines 62 to column 14 line 19, figure 6, column 6 lines 9-41, network management device receive a response from managed network device ( one-to-one)). 

As to claim 7, Singh et al teach that the method is carried out for network devices that have not been configured and/or network devices that have been incorrectly configured (column 14 lines 15-42, column 15 line 47 to column 16 line 8, correcting an error by network management device).

As to claim 8, Singh et al teach that the configuration parameters of the requested network device are returned irrespective of the IP address of this network device set at this time (column 8 lines 24-31, column 16 line 42 to column 17 line 8, generating/providing error response for not registered network management device (irrespective of an IP address of the network device) or partial response for registered network management device using IP address).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 filed on August 04, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-8. 

In the remarks, the applicant argues that: 

Argument: Mushikabe also reads UUID, it does not disclose addressing a device by the use of UUID. Moreover, Mushikabe does not disclose the use of UUID inside SNMP, as now clearly claimed.
Response: Musicale discloses that addressing a device by the use of UUID (see par. 0068 state that both unique values (MAC address and UUID) are assigned to each device of the system to identify each device on the network, which implies that addressing a device by the use of UUID).
Singh teaches that a network management device and an agent using the SNMP for communication and configuration of the network devices (column 5 lines 20-43); and Mushikabe teaches that collecting information (MAC address and UUID) of the device 

Argument:  The rejection in fact cited the use of IP addresses, and Singh refers at least five times to the use of them. Instead, claim 8 claims to address devices irrespective of their IP address. This distinguishes over the cited art.
Response: Singh teaches that the network management device is not registered to receive a response; therefore, the network device is irrespective of an IP address of the network device (see column 16 line 42 to column 17 line 8); which implies the claimed invention and the applicant’s arguments are moot.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 14, 2021